Citation Nr: 1123115	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  11-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Don H. Jorgenson, Attorney at Law



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to January 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any action on his part is required.


REMAND

Governing law provides for presumptive service connection based on exposure to herbicides/Agent Orange in service for certain enumerated diseases (including prostate cancer).  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  The Veteran is not shown to have served in Vietnam, and does not allege otherwise; his theory of entitlement is that his prostate cancer stems from his exposure to Agent Orange while he was stationed on Guam from 1960 to 1962.  He relates that his duties there included guarding base perimeters, aircraft, and nuclear and chemical weapons/materials and their storage facilities.  He states, in part:

"On rotating shifts I would either by vehicle or foot patrol primarily guard and protect the security and safety of nuclear and chemical aircraft and their storage.  My claim is in regard to foot patrols of perimeter areas that were regularly sprayed with defoliant.  This was done with stake bed trucks containing barrels connected to a gasoline powered pump.  During alert periods especially if I was on one of the outside perimeters, I would lie down in a prone position."

The Veteran's service personnel records confirm he served on Guam from October 1960 to April 1962, and that his duties included being a security guard at Andersen Air Force Base.

In support of his claim, the Veteran submitted a July 2009 private opinion from his treating physician B. A. W., M.D. stating:

"This Veteran's current medical problem of prostate cancer is at least 50 - 100 percent as likely as not due to agent orange exposure while on active duty."

The RO issued a statement of the case in December 2010, but did not address the July 2009 private opinion.  The Veteran has not submitted a waiver of RO initial review in this matter.  Consequently, the RO must consider the opinion in the first instance.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Veteran has also submitted information secured by online research which included a notation from a national news agency's (CBS) 2005 report that Agent Orange was sprayed on Guam from 1955 to the 1960s.  The RO associated with claims file information from a 2006 report (The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides) which the Board finds immaterial to the Veteran's claims.  While it goes into detail regarding the agents used in 1967 and 1968, it does not address conclusively whether or not Agent Orange was used on Guam from 1960 to 1962.  Hence (particularly in light of the CBS report), further development to conclusively determine whether the Veteran was exposed to Agent Orange on Guam, as alleged, is required.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for exhaustive development to determine conclusively whether or not the Veteran was exposed to herbicides in service, and specifically whether or not Agent Orange was used on Guam while the Veteran was stationed there from 1960 to 1962. The development should encompass any responses from the Department of Defense or VA to the 2005 CBS news report that Agent Orange was used on Guam from 1955 to the 1960s.  If further information from the Veteran is required for this development to be  completed, he must assist in this matter by providing such information.  The scope of the development in this matter should be documented for the record.  The RO should then make a formal determination as to whether or not the Veteran was exposed to herbicides/Agent Orange during his active service.

2. The RO should then arrange for any further development suggested by that ordered above, to include a VA examination to secure a medical opinion, if indicated.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the  Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

